Citation Nr: 0419737	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  01-05 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision from 
the Department of Veterans' Affairs  (VA) Regional Office 
(RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.  

2.  In November 1996, the RO denied the veteran's claim for 
entitlement to service connection for PTSD, the veteran was 
notified of the decision and advised of his appellate rights; 
he did not perfect an appeal and the RO's November 1996 
decision became final.  

3.  Evidence obtained since the November 1996 decision is 
evidence not previously submitted to the RO, but does not 
bear directly and substantially upon the issue of service 
connection, and which by itself or in connection with the 
evidence previously reviewed is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for entitlement to service connection for 
PTSD.  


CONCLUSIONS OF LAW

1.  The RO's November 1996 decision, denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 
(2003).  

2.  New and material evidence sufficient to reopen a claim 
for entitlement to service connection for PTSD has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Recent decisions of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) stand 
for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  38 U.S.C. §§ 5100, 
5103(a).  

In September 1999, VA received the veteran's claim to reopen 
a claim for entitlement for service connection for PTSD.  In 
December 1999, the RO informed the veteran that his claim was 
denied on the basis that new and material evidence had not 
been submitted to reopen a claim for entitlement to service 
connection for PTSD.  The veteran submitted a timely notice 
of disagreement and perfected his appeal to the Board.  

Thereafter, in September 2002, the Board issued a Development 
Request letter, informing the veteran that additional 
development was necessary in order to move forward with his 
claim.  By correspondence dated in November 2003, the RO sent 
the veteran information pertaining to the requirements of 
VCAA.  Additionally, the appropriate VCAA law and regulations 
were contained in the supplemental statement of the case, 
dated in March 2004.  

In order to satisfy the holding in Pelegrini, the Board would 
have to dismiss as void ab initio, the rating decision of the 
RO, which was promulgated prior to providing the veteran full 
VCAA notice.  The result of this action would require that 
the entire rating process be reinitiated, with the veteran 
being provided VCAA notice and an appropriate amount of time 
to respond before an initial rating action, the filing by the 
veteran of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the veteran.  

The Board concludes that discussions contained in the 
December 1999 rating decision, the September 2002 Development 
Request letter, the November 2003 and January 2004 
correspondences pertaining to the requirements of VCAA and 
the March 2004 supplemental statement of the case have 
provided the veteran with sufficient information regarding 
the applicable regulations.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

In November 1996, the RO denied service connection for PTSD.  
The evidence of record at the time of that decision consisted 
of the veteran's service personnel records, service medical 
records, a PTSD questionnaire submitted by the veteran, as 
well as VA medical records.  

The service personnel records reflect that the veteran served 
in Vietnam from November 1968 to January 1970.  His military 
occupational specialty was cook.  The records do not reflect 
any awards or medal indicating combat exposure.  The 
veteran's service medical records showed that on pre-
induction examination, dated in August 1967, the veteran did 
not have a psychological abnormality.  On separation 
examination dated in January 1970, the veteran did not suffer 
from any psychological abnormalities.  The records are silent 
for treatment for a psychological abnormality.  

In August 1996, the veteran submitted a PTSD Questionnaire, 
indicating the events that he felt contributed to his claim 
for entitlement to service connection for PTSD.  He described 
an event where one of his fellow soldiers was killed when he 
jumped on a grenade, to defer the enemy, in an effort to save 
the other soldiers.  He also described an event where he 
seemed to believe that he was responsible for the death of a 
little girl.  

VA received various medical records in November 1996.  The 
veteran submitted a medical record dated in July 1996, where 
he was seen for complaints of nightmares.  He was referred to 
the mental hygiene clinic with a diagnosis of probable PTSD.  
Other VA treatment records dated in 1996 show that the 
veteran was taking medication for insomnia.  

In November 1996, the RO denied the veteran's claim on the 
basis that the veteran had not submitted evidence of 
verifiable stressors and evidence of a clear, definitive 
diagnosis of PTSD.  The RO informed the veteran of the denial 
by correspondence dated in November 1996, the veteran did not 
appeal the decision and the RO's November 1996 decision 
became final.  

In September 1999 statement submitted in support of his claim 
to reopen the issue of service connection for PTSD, the 
veteran maintained that he was diagnosed with, and receiving 
treatment for PTSD at the Columbia, South Carolina VA medical 
center (VAMC).  He stated that he observed many dead bodies 
in service and believed that these stressors were responsible 
for his PTSD.  

In addition to that statement, new evidence was received.  
This consisted of VA progress notes from the Columbia VAMC, 
dated in November 1998 and April 1999, which showed that the 
veteran was treated for a depressive disorder.  VA progress 
note dated in August 2000, revealed that the veteran 
underwent an evaluation of his mental status.  His subjective 
complaints included exaggerated startle reaction and 
nightmares.  He also reported that the smell of dead animals 
reminded him of the casualties witnessed in the Vietnam War.  
He had a global assessment of functioning (GAF) score of 41 
and the diagnosis was depressive and stress disorder.  

VA progress noted dated in September 2000 showed that the 
veteran related his stressors, stemming from service during 
Vietnam.  His subjective complaints included difficulty 
sleeping, flashbacks of Vietnam, feelings of paranoia and 
moodiness.  The diagnosis was depressive and stress disorder 
with a GAF score of 41.  

In January 2001,the veteran was evaluated again, by a social 
work coordinator for the PTSD clinic at the Columbia VAMC, 
for complaints of depression.  On evaluation of his mental 
status, he was alert and oriented.  The examiner reported 
that he has ongoing social isolation and withdrawal.  The 
diagnosis was PTSD and depression.  VA progress note from 
Columbia VAMC, dated in April 2001, revealed that his 
subjective complaints were similar to those reported in 
previous VA progress notes from the Columbia VAMC.  The 
diagnosis was PTSD, with a GAF score of 47.  

In June 2001, VA received the veteran's completed PTSD 
Questionnaire.  The veteran shares that the events that 
contributed to his current claim for entitlement to service 
connection for PTSD was the noise from the artillery fired 
and the smell of dead bodies in the air.  He also stated that 
the death of a friend, characterized, as his "soul brother" 
was also a contributing factor.  

VA progress note, signed by a social work coordinator of the 
PTSD clinic, dated in August 2001, showed similar subjective 
complaints and a diagnosis of PTSD, with a GAF score of 48.  

In October 2001, the veteran was seen at the Columbia VAMC, 
where as in previous VA progress notes, a social work 
coordinator of the PTSD clinic diagnosed him diagnosed with 
PTSD.  His GAF score was 48.  

In February 2003, VA received a lay statement from the 
veteran's sister, indicating the veteran's difficulty in 
sleeping, his moodiness and inability to keep a steady job.  
The veteran also sent in a statement of his own, in support 
of his claim, received in February 2003.  This statement 
reiterates his claimed stressors that he believed contributed 
to his PTSD, his problems with alcoholism and other 
difficulties that he has experienced since discharge.  

Another PTSD Questionnaire was received in February 2003.  
This questionnaire relates the stressors, already previously 
mentioned and considered, that the veteran feels contributed 
to his PTSD.   

In July 2003, the RO submitted a request to the U.S. Armed 
Services Center for Unit Records and Research (CURR) to 
verify the veteran's claimed stressors in Vietnam.  Attached 
to the request were a copy of the service personnel records 
and copies of the veteran's responses to the PTSD stressor 
questionnaire.  In July 2003, CURR responded that there was 
insufficient stressor information with which to make a 
determination.

In December 2003, the veteran submitted a statement, 
reiterating his stressors and feelings over the loss of one 
of his fellow soldiers.  

New and Material

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3.156(a)).  The amendments to 38 C.F.R. 
§§ 3.156(a), 3.159(c) and 3.159(c)(4)(iii) apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  Since the veteran's claim to reopen was filed 
prior to that date, in September 1999, the current appeal 
pertaining to entitlement to service connection for PTSD will 
be decided under the old version of 38 C.F.R. § 3.156(a), as 
is outlined below.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously reviewed is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510,513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. §  5108 require a review of all 
evidence submitted by a veteran since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  

In December 1999, the RO determined that the veteran had not 
submitted new evidence to reopen a claim for entitlement to 
service connection for PTSD.  The veteran appealed the claim 
to the Board.  The Board, in the first instance, must rule on 
the matter of reopening a claim.  The Board has a 
jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened.  See Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board's decision is 
favorable to the veteran, the claim must be opened and 
decided on the merits.  See Glynn v. Brown, 6 Vet. App. 523, 
528-29, 1994).  

Analysis

Upon review of the all of the evidence associated with the 
claims file, prior to the RO's November 1996 final decision, 
and thereafter, the Board concludes that the VA progress 
notes diagnosing the veteran with PTSD are not new and 
material to the claim.  At the time of the 1996 RO decision, 
the veteran was referred to the VA mental hygiene clinic with 
a diagnosis of probable PTSD.  Additional medical 
documentation submitted after the 1996 RO decision confirms 
this diagnosis. While these records are new, they are not 
material, in that they only verify what was previously 
considered by the RO.  The remaining evidence from CURR while 
likewise new, does not provide information material to the 
reopening of this claim.    

Accordingly, the Board finds that the newly submitted 
evidence is not material, and the claim is not reopened.  


ORDER

New and material evidence has not been submitted; therefore, 
the petition to reopen a claim for entitlement to service 
connection isdenied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



